DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 04/30/2021.
Claims 1, 2, 5, 7, 10, 11, 13-17, 19, 20, 25, 26, 31-44 have been amended.
Claims 1-44 are allowed.

Allowable Subject Matter
Claims 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Reasons for allowance for the claims 1-18, 20-35, 37-44 are noted on the OFFICE ACTION mailed on 02/04/2021.  The amendments submitted on 04/30/2021 do not add any limitations that broadens the scope of the claims previously indicated allowable.  Therefore, the reasons for allowance on the above listed claims remain same.
	As per claims 19 and 36, the amendment corrected all the issues previously noted on the prior OFFICE ACTION mailed on 02/04/2021, and the claims depend either directly or indirectly on claim 1 or 31.  As a result, the claims 19 and 36 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2014/0,310,810 A1 discloses failing over between worker virtual machines connected via privileged communication channels.
PG Pub. 2008/0,175,239 A1 discloses creating logical workgroups of users and their shared resources using a VLAN and failover over using alternate resources in the event of a node, port or link failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 22, 2021